As correctly conceded by the People, the defendant was improperly adjudicated a persistent violent felony offender based on the convictions enumerated in the statement filed by the People pursuant to CPL 400.16, since the defendant had committed all three of those offenses before he was sentenced for any one of them (see Penal Law §§ 70.04 [1] [b] [ii]; 70.08 [1] [a], [b]; People v Morse, 62 NY2d 205, 225 [1984]; People v Davis, 43 AD3d 448, 449 [2007]; People v Cooper, 245 AD2d 569 [1997]). Accordingly, the sentence must be vacated and the matter remitted to the Supreme Court, Queens County, for the resentencing of the defendant. Angiolillo, J.P., Dickerson, Leventhal and Chambers, JJ., concur.